         Case 1:20-cv-00024-RJS-DBP Document 47 Filed 05/26/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


    BRETT L. ELIASON, KYLIE M. ELIASON,                    MEMORANDUM DECISION AND
    BRITTNIE L. ELIASON, and VERONIQUE                     ORDER RESTRICTING FILINGS BY
    ELIASON,                                               PLAINTIFFS

                           Plaintiffs,                     Case No. 1:20-cv-024-RJS
    v.
                                                           Chief District Judge Robert J. Shelby
    THE CORPORATION OF THE PRESIDENT
    OF THE CHURCH OF JESUS CHRIST OF                       Magistrate Judge Dustin B. Pead
    LATTER-DAY SAINTS, et al.,

                           Defendants.


         This matter is referred to the undersigned from Chief Judge Robert Shelby pursuant to 28

U.S.C. § 636(b)(1)(B). (ECF No. 10.) 1 The Supreme Court has provided that district courts

possess inherent powers “to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases.” Link v. Wabash R. Co., 370 U.S. 626, 630–31 (1962). “The

exercise of an inherent power must be a ‘reasonable response to the problems and needs’

confronting the court's fair administration of justice and cannot be contrary to any express grant

of, or limitation on, the district court's power contained in a rule or statute.” Dietz v. Bouldin, 136

S. Ct. 1885, 1888 (2016) (quoting Degen v. United States, 517 U.S. 820, 823-824 (1996)).

         On May 12, 2020, the court granted Defendants request for leave to file an overlength

motion to dismiss. (ECF No. 41.) As part of that order, the court directed Plaintiffs to file any

opposition to the motion on or before June 19, 2020, affording Plaintiffs additional time to file




1
 The case was initially referred under 28 U.S.C. § 636(b)(1)(A). On March 24, 2020, the referral was modified to
one under 28 U.S.C. § 363(b)(1)(B).
       Case 1:20-cv-00024-RJS-DBP Document 47 Filed 05/26/20 Page 2 of 3



any relevant opposition due to their pro se status. Since that time Plaintiffs have filed 3 motions

including a motion titled

       MOTION FOR SUMMARY JUDGEMENT AGAINST THE DEFENDANTS
       AND TO COMPEL THE CITIZENS OF THE UNITED STATES OF AMERICA
       TO BEHOLD THE MOST CORRUPT GROUP OF FELONS IN THE
       HISTORY OF MANKIND WHO ARE SITTING IN POSITIONS OF POWER
       AND TRUST IN THE UPPER ESCHELONS [sic] OF BOTH CHURCH AND
       STATE AND WHO IN REALITY CONSIDER THEMSELVES MEMBERS OF
       THE WORLD ELITE AND PROPONENTS OF THE NEW WORLD ORDER
       CONSISTING OF BROTHELS AND WHORES FROM THE NEW WORLD
       ORDER OF SATANIC “ILLUMINATED” SOCIETIES WHICH IS USING
       SECRET HOLOGRAPHIC TECHNOLOGY AND PROMISES OF A UTOPIAN
       SOCIETY TO DECEIVE HUMANITY INTO BELIEVING THE “PURE
       TRUTH” BEHIND WHAT “LIES BENEATH” THE FAÇADE OF THEIR
       ALIEN AGENDA CREATED BY FILTHY EVIL SOULS WHOSE GOAL IS
       TO EXTEND THE WISHES OF HERR HITLER AND HERR HIMLER BY
       REDUCING WORLD POPULATION BY 95% THROUGH MAN-MADE
       VIRUSES, POISONED WATER, CHEM TRAILS, AND INTENTIONAL
       ASSAULTS BY THE UNITED NATIONS AND ONE WORLD
       GOVERNEMNT [sic] AND RELIGION WHICH BLAMES TERRORISTS,
       VIRUSES, AND ALIENS FOR THEIR INTENTIONAL ASSAULTS AGAINST
       6 BILLION MEMBERS OF HUMANITY. THEY ARE NOW GUILTY OF
       CAPITAL TREASON AND CAPITAL MURDER SINCE THE ONE NATION
       UNDER GOD WHICH ENSURES THE BLESSINGS OF LIBERTY TO
       OURSELVES AND OUR POSTERITY STILL STANDS WITH PRESIDENT
       DONALD TRUMP AS THE COMMANDER IN CHIEF REPRESENTING THE
       GOD AND COUNTRY THEY BETRAY.

(ECF No. 42.) And another motion characterized as a “FOURTH MOTION FOR SUMMARY

JUDGEMENT AGAINST THE [Defendants]”, “MOTION TO COMPEL SOCIETY TO

QUESTION THE CONTENTS OF [Certain] MEMOIRS” and “MOTION TO RECOGNIZE

THE WONDERFUL LUCK OF THE VICTIMS WHO ALREADY HAVE THE

DEFENDANTS IN CHECKMATE AND TO THEN DISCOVER THAT THEY ARE IN FACT

EXPOSED IN SAID MEMOIRS.” (ECF No. 43.)

       These filings by Plaintiffs have caused opposing parties and the court to needlessly

expend resources in this case. Therefore, pursuant to the court’s inherent power to manage the




                                                 2
        Case 1:20-cv-00024-RJS-DBP Document 47 Filed 05/26/20 Page 3 of 3



cases before it, the court will not entertain any further motions from Plaintiffs until the court

rules on the pending motions to dismiss filed by Defendants. See Overton v. United States, 48

Fed.Appx. 295, 302 (10th Cir.2002) (noting courts have “inherent power to regulate the activities

of … litigants by imposing carefully tailored restrictions under the appropriate circumstances”);

Judd v. Univ. of N.M., 204 F.3d 1041, 1043–445 (10th Cir.2000) (outlining the filings that

warranted certain restrictions); Brumfiel v. U.S. Bank, No. 2015 WL 1906106, at *1 (D. Colo.

Apr. 24, 2015) (ordering that the court “will not entertain any further motions from Plaintiff

seeking post-judgment relief”). The court finds this is a reasonable response to the problems and

needs in this case and promotes the court's fair administration of justice. See Dietz, 136 S. Ct. at

1888.

        Plaintiffs may file an opposition to the motions to dismiss that is appropriately titled.

Additional motions, however, filed by Plaintiffs will not be entertained by the court. Plaintiff is

prohibited from filing any further motions until the court rules on the pending motions to

dismiss. Any additional motions will be lodged by the court on the docket as a filing, but will not

be considered or docketed as a motion.

        IT IS SO ORDERED.



         DATED this 26 May 2020.




                                               Dustin B. Pead
                                               United States Magistrate Judge




                                                  3
